DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,473,854 to Yasuike et al.
Re Claims 1-3, 12 and 17, Yasuike et al disclose an apparatus, comprising: a vehicle body panel (78); a mount surface (74a) associated with the vehicle body panel (78); and at least one exciter (10) mounted to the mount surface, and wherein the mount surface has a first stiffness (lamp cover stiffer than fascia) and the vehicle body panel (78) has a second stiffness that is less than the first stiffness such that sound is effectively transmitted to a surrounding environment via the mount surface and sound transmission back to a vehicle interior is dampened via the vehicle body panel (78), wherein the vehicle body panel comprises a fascia, wherein the fascia includes a bumper and at least one grill (vehicle parts), an apparatus comprising: a fascia (78); a mount surface (74a) associated with the fascia (78, figure 7); at least one exciter (10) mounted to the mount surface and including a sound generator, and wherein the mount surface has a first stiffness and the fascia has a second stiffness that is less than the first stiffness such that sound is effectively transmitted to a surrounding environment via the mount surface and sound transmission back to a vehicle interior is dampened via the fascia; a power source to supply power to at least the exciter; and a control that controls power supplied to the at least one exciter; and a method .
Allowable Subject Matter
Claims 4-11, 13-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612